ORDER
PER CURIAM.
The Treasurer of Missouri, as custodian of the Second Injury Fund, appeals from the decision of the Labor and Industrial Relations Commission (hereinafter Commission) awarding claimant, Georgia Austin, permanent total disability benefits.
We have reviewed the record on appeal. The Commission’s decision is supported by competent and substantial evidence on the whole record. No error of law appears. The parties, however, have been furnished with a memorandum for their information only, setting forth the reasons for this order. The decision of the Commission is affirmed. Rule 84.16(b).